Case 1:21-cv-22475-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                        CASE NO.: 1:21-cv-22475-RNS (Scola/Goodman)

  LARKIN EMERGENCY PHYSICIANS, LLC, a
  Florida Corporation (o/b/o Member #
  W236761343),

                 Plaintiff,

  v.

  AETNA LIFE INSURANCE COMPANY, a
  Foreign Corporation,

                 Defendant.
                                                    /

       AETNA LIFE INSURANCE COMPANY’S NOTICE OF PENDING, REFILED,
         RELATED OR SIMILAR ACTIONS AND UNOPPOSED MOTION FOR
        ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT UNTIL
               PENDING CONSOLIDATION ISSUES ARE RESOLVED

        Defendant, Aetna Life Insurance Company (“ALIC”), gives notice pursuant to Local Rule

 3.8 of three other related and similar actions pending in the Southern District of Florida.

 Immediately before filing this notice and motion for enlargement, ALIC filed a motion to

 consolidate all four matters in Larkin Emergency Physicians, LLC v. Aetna Life Insurance

 Company, S.D. Fla. Case No.: 1:21-cv-22472-JEM, which seeks entry of an order consolidating

 these matters before Judges Martinez and Becerra. 1 ALIC seeks consolidation because the same

 plaintiff in all four related matters asserts the same legal theories of recovery against the same

 party (ALIC) based on substantially similar facts and circumstances. As discussed in more detail

 below, this matter should be transferred before the same court to avoid unnecessary cost and delay,



        1.     A copy of this filing is attached to this notice of related matters and motion for
 enlargement of time as Exhibit A.
Case 1:21-cv-22475-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 2 of 6




 as well as the risk of inconsistent outcomes, and ALIC should be granted an extension of time to

 respond to the complaint until 20 days after a consolidated complaint is filed or ALIC’s motion to

 consolidate is otherwise ruled upon.

                                RELEVANT FACTUAL BACKGROUND

        1.      Plaintiff filed multiple nearly identical actions against ALIC in the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida in May of this year.

        2.      On July 9, 2021, ALIC removed four of those actions because all are completely

 preempted by ERISA. See ALIC’s notice of removal [D.E. 1]; see also Civil Cover Sheet [D.E. 1-

 1] indicating that all four Preempted Claims are “related.” The four matters that ALIC seeks to

 consolidate are referred to in this motion as the “Preempted Claims.”

        3.      Though they were filed as four separate matters, each of the Preempted Claims

 allege the same counts asserting the same legal theories of recovery; they are each between the

 same parties — Plaintiff and ALIC — who are represented by the same counsel in each matter;

 and they each arise from substantially similar facts and circumstances.

        4.      More specifically, Plaintiff claims — in each and every one of the Preempted

 Claims — that ALIC denied coverage or under-reimbursed it for purported emergency services

 that it asserts it provided to members of health plans (i.e., patients) associated with ALIC.

        5.      Plaintiff purports to assert the same three counts in all four matters: (1) a comingled

 claim for breach of contract and breach of certain Florida Statutes that govern reimbursement to a

 healthcare provider under specific circumstances; (2) an independent claim for breach of

 inapplicable Florida Statute § 641.513 (which plaintiff also improperly attempts to comingle with

 the plan); and (3) a claim for unjust enrichment.




                                            Fox Rothschild LLP
                           Attorneys for Defendant Aetna Life Insurance Company
                                                     2
Case 1:21-cv-22475-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 3 of 6




         6.      Each of the Preempted Claims involve substantially similar facts, which will

 require the same type of party and nonparty discovery that will be applied to the same legal

 questions. This includes, among other overlapping issues, an investigation into whether the

 services meet the statutory definition of emergency services and care, as well as an inquiry into

 how Plaintiff could be entitled to additional reimbursement beyond what ALIC and its member

 (i.e., the patient) already paid based on the identified statutory duties.

         7.      Further, each of the four matters ALIC seeks to consolidate are preempted by

 ERISA as alleged because they involve disputes over whether the plan fiduciary properly exercised

 its discretion in administering plan benefits. This common question of law will be addressed in all

 four Preempted Claims once the issue of consolidation and transfer are addressed.

         8.      Further emphasizing the similarity between the Preempted Claims, Plaintiff filed

 form complaints for all four matters, which were only adjusted to account for unique and, in the

 context of discovery, minor differences — like the patient’s member number.

         9.      ALIC filed a motion to consolidate all four cases in the matter with the oldest case

 number in the interests of judicial efficiency and economy — and to avoid the likelihood of

 inconsistent rulings and outcomes.

         10.     Based on the above, these four related matters should be consolidated and Plaintiff

 should be ordered to file a consolidated complaint. Accordingly, there is good cause supporting

 entry of an Order granting ALIC an enlargement of time to respond to the complaint until the later

 of 20 days after Plaintiff is required to file a consolidated complaint or 20 days after ALIC’s motion

 to consolidate is otherwise addressed.




                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                     3
Case 1:21-cv-22475-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 4 of 6




   GOOD CAUSE SUPPORTS ENLARGING THE TIME WITHIN WHICH ALIC MUST RESPOND TO
       PLAINTIFF’S INITIAL PLEADING UNTIL CONSOLIDATION HAS BEEN ADDRESSED

        11.     The Chief Financial Officer forwarded service of process in this matter to ALIC on

 July 2, 2021. Accordingly, ALIC’s response to Plaintiff’s complaint is presently due by July 23.

 2021. Fed.R.Civ.P. 12(a)(1)(A)(i).

        12.     ALIC’s pending motion to consolidate will likely impact the initial pleadings such

 that responding at this time would constitute a judicial waste.

        13.     Specifically, consolidation will have an effect on how motions directed at initial

 pleadings will be handled, how the parties will conduct discovery, and other significant procedural

 and substantive aspects of the Preempted Claims. And given that all four Preempted Claims are

 currently pending before separate courts within the Southern District, consolidation will also

 impact where and before whom these issues will be handled as the case moves forward.

        14.     Accordingly, good cause supports entry of an Order enlarging the time within

 which ALIC must respond to the complaint in this matter until a reasonable time after the

 consolidation and transfer issues are addressed. ALIC therefore respectfully requests entry of an

 Order granting it an enlargement of time to respond until the later of 20 days after Plaintiff is

 required to file a consolidated complaint or 20 days after ALIC’s motion to consolidate is

 otherwise addressed.

        15.     Alternatively, ALIC requests a 20 day extension of time to respond to Plaintiff’s

 complaint in this matter.

        16.     Certificate of Good Faith Conference Pursuant to Local Rule 7.1(a)(3). Prior

 to filing this motion to transfer and for enlargement of time, counsel for ALIC conferred with

 counsel for Plaintiff who advised that Plaintiff opposes ALIC’s requested consolidation, including



                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      4
Case 1:21-cv-22475-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 5 of 6




 any transfer of the Preempted Claims to a single court’s docket, but Plaintiff does not oppose the

 requested enlargement of time.

        WHEREFORE Defendant, Aetna Life Insurance Company, respectfully requests entry of an

 Order transferring this case involving the same or affiliated parties, same counsel, same legal

 theories and substantially similar circumstances to the Presiding Court, granting ALIC an

 enlargement of time to respond to Plaintiff’s complaint until at least 20 days after the Court

 addresses consolidation and transfer, and awarding ALIC any other relief deemed appropriate.

 Dated: July 23, 2021                          Respectfully submitted,
        West Palm Beach, FL

                                               s/ David J. DePiano
                                               DAVID J. DePIANO, ESQ.
                                               Florida Bar No. 55699
                                               E-Mail: ddepiano@foxrothschild.com
                                               CAMERON A. BAKER, ESQ.
                                               Florida Bar No. 125825
                                               E-Mail: cbaker@foxrothschild.com
                                               Fox Rothschild LLP
                                               777 S. Flagler Dr., Suite 1700
                                               West Palm Beach, Florida 33401
                                               Telephone:     (561) 835-9600
                                               Facsimile:     (561) 835-9602

                                               Attorneys for Defendant Aetna Life Insurance
                                               Company




                                           Fox Rothschild LLP
                          Attorneys for Defendant Aetna Life Insurance Company
                                                   5
Case 1:21-cv-22475-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 23, 2021, the foregoing document is being electronically

 filed with the Clerk of Court using CM/ECF and is being served on all counsel of record identified

 in the Service List below via transmission of Notices of Electronic Filing generated by CM/ECF.



                                                         s/ David J. DePiano
                                                         DAVID J. DePIANO, ESQ.




                                          SERVICE LIST

                Larkin Emergency Physicians, LLC (o/b/o Member W#236761343)
                                v. Aetna Life Insurance Company
                        Case No.: 1:21-cv-22475-RNS (Scola/Goodman)
                     United States District Court, Southern District of Florida

  Patrick R. Sullivan, Esq.                            David J. DePiano, Esq.
  E-Mail: prs@lubellrosen.com                          E-Mail: ddepiano@foxrothschild.com
  Mark L. Rosen, Esq.                                  Cameron A. Baker, Esq.
  E-Mail: mlr@lubellrosen.com                          E-Mail: cbaker@foxrothschild.com
  Sean B. Linder, Esq.                                 Fox Rothschild LLP
  E-Mail: sbl@lubellrosen.com                          777 S. Flagler Dr., Suite 1700
  Lubell ǀ Rosen                                       West Palm Beach, FL 33401
  Museum Plaza, Suite 900                              Tel: (561) 835-9600
  200 S. Andrews Ave.                                  Fax: (561) 835-9602
  Ft. Lauderdale, FL 33301                             Attorneys for Defendant
  Tel: (954) 880-9500                                  Via CM/ECF
  Fax: (954) 755-2993
  Attorneys for Plaintiff
  Via CM/ECF




                                           Fox Rothschild LLP
                          Attorneys for Defendant Aetna Life Insurance Company
                                                   6
